Citation Nr: 0502280	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  The propriety of the initial evaluation for the service-
connected diabetes mellitus, evaluated as 20 percent 
disabling.  

2.  The propriety of the initial evaluation for the service-
connected post-traumatic stress disorder, evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in September 2004.  A 
transcript of the veteran's hearing has been associated with 
the claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran and his representative if further 
action is required on his part.  





REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

At his September 2004 hearing, the veteran testified that his 
service-connected diabetes mellitus required regulation of 
his activities.  The Board notes, however, that the veteran's 
medical history includes that of having hypertension, chronic 
renal insufficiency, ischemic cardiomyopathy, obstructive 
sleep apnea, chronic obstructive pulmonary disease and 
paroxysmal fibrillation.  The veteran has also suffered from 
a cerebrovascular accident.  

Based on a review of the evidence of record, it is unclear 
whether the veteran's diabetes mellitus alone has required 
regulation of his activities.  Therefore, the Board concludes 
that a current VA examination is necessary prior to further 
adjudication of the veteran's claim.  

With respect to the service-connected PTSD, the Board notes 
that a VA examination was conducted in April 2002.  The 
examiner concluded that the veteran's PTSD was mild.  The 
examiner also diagnosed major depression in partial 
remission.  

A subsequent treatment note indicates that the veteran denied 
severe depression and suicidality.  The provider diagnosed 
major depression and PTSD.  

However, at his September 2004 hearing, the veteran indicated 
that he was suicidal and suffered regularly from anxiety.  He 
stated that he had nightmares about his Vietnam experiences.  
He also noted that he received regular treatment for his PTSD 
from VA.  

Such testimony raises the issue of whether the veteran's PTSD 
has become worse since his most recent comprehensive 
examination.  

The Board accordingly concludes that a current psychiatric 
examination should be conducted which fully addresses the 
extent of the service-connected PTSD.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues of service 
connection for hearing loss disability 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected diabetes mellitus.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.   Any special diagnostic 
studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected 
diabetes mellitus, to include symptoms 
and resulting complications, should be 
reported in detail.  The examiner should 
specifically comment upon whether the 
veteran requires insulin, oral 
medication, restricted diet, regulation 
of activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  
The examiner should also comment upon 
whether maintenance of the veteran's 
diabetes mellitus requires regular visits 
to a diabetic care provider, and if so, 
the regularity with which those visits 
are necessary.  The complete rationale 
for all opinions expressed must be 
provided in the examination report.  

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of the 
service-connected PTSD.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.   Any special diagnostic 
studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected PTSD  
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claims.  In considering the 
veteran's claims, the RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case (SSOC) and afford the veteran 
and his representative an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




